         Case 1:19-cr-00131-PAE Document 416 Filed 06/29/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19 Cr. 131 (PAE)
                       -v-
                                                                         ORDER

FRANKLYN FRANCISCO,
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Before the Court is a motion by defendant Franklyn Francisco for a judicial

recommendation to the Bureau of Prisons (“BOP”) that he serve the remainder of his sentence in

a residential re-entry center or home confinement, in light of the risk that the COVID-19

pandemic presents for inmates. Dkt. 409 (“Def. Mem.”) at 1. The Court construes Francisco’s

motion as an application for compassionate release pursuant to 18 U.S.C. § 3582(c). For the

following reasons, the Court denies Francisco’s motion and declines to make such a

recommendation to the BOP.

       Francisco played a brief but pivotal role in the 2018 sex trafficking of a young woman in

the grip of a severe narcotics addiction. See Dkt. 376 (“Sentencing Tr.”). On July 9, 2019,

Francisco pled guilty to a one-count Superseding Information charging him with violating the

Travel Act, 18 U.S.C. § 1952. See Dkt. 125; Sentencing Tr. 3. On March 2, 2020, the Court

sentenced Francisco to 30 months’ imprisonment. See Sentencing Tr. at 49. Francisco has been

incarcerated since February 27, 2019 and has thus far served approximately 60% of his sentence.

See Dkt. 409 (“Def. Mem.”) at 1; Dkt. 413 (“Gov’t Opp’n”) at 1.
         Case 1:19-cr-00131-PAE Document 416 Filed 06/29/20 Page 2 of 6



       On June 11, 2020, Francisco filed the instant motion, Def. Mem., arguing that his

imprisonment places him at a high risk of contracting COVID-19, id. at 2–3, and that he has

displayed a commitment to rehabilitation during his time in prison, id. at 5–6. On June 15, 2020,

the Government filed a letter in opposition. Gov’t Opp’n. The Government argues that

Francisco has barely served a majority of his sentence, that his offense was serious and justified

the full sentence imposed, and that he has not pointed to any health condition which would place

him at heightened risk of severe COVID-19 symptoms. See generally id. On June 16, 2020,

Francisco filed a reply. Dkt. 414 (“Def. Reply”).

       Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf[,] or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility,” a court may reduce such defendant’s sentence if it finds that

“extraordinary and compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section

3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A).

       Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. United States v.

Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (quoting 28 U.S.C. § 994(t)). Relevant here,

the Commission’s policy statement and its corresponding commentary on § 3582(a)(1)(A) state

that a court may reduce a sentence for “extraordinary and compelling reasons,” including where

the defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a



                                                  2
         Case 1:19-cr-00131-PAE Document 416 Filed 06/29/20 Page 3 of 6



correctional facility and from which he or she is not expected to recover.”1 U.S.S.G.

§ 1B1.13(1)(A) & cmt. n.1(A). The defendant must also not be a danger to the community and

the reduction must be consistent with the Commission’s policy statement. Id. § 1B1.13(2)–(3).

       Francisco argues that the first of these factors favors his early release to a halfway house

or home confinement. The COVID-19 pandemic is indeed extraordinary and unprecedented in

modern times in this nation. It presents a clear and present danger to free society for reasons that

need no elaboration. And the crowded nature of jails and prisons presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread.2 Recognizing that the realities of life as an

inmate present added challenges for a heightened-risk inmate who contracts the virus to care for

himself, in the past three months numerous courts, including this one, have ordered the

temporary release of inmates held in pretrial or presentencing custody and, in more limited

instances, the compassionate release of high-risk inmates serving federal sentences.3



1
  U.S.S.G. § 1B1.13(1)(A) references only “a motion of the Director of the Bureau of Prisons”
because it has not yet been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194, which allows defendants independently to seek compassionate release relief from
federal courts. Ebbers, 423 F. Supp. 3d at 421–22, 427.
2
  See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (Mar. 30, 2020, updated May 20, 2020),
https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html; see also United States v.
Nkanga, No. 18 Cr. 713 (JMF), 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020) (citing
Interim Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities, Ctrs. for Disease Control and Prevention 2 (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf)
(highlighting danger faced by those in jails and prisons).
3
  See, e.g., United States v. Davies, No. 18 Cr. 390 (PAE), Dkt. 479 (S.D.N.Y. Jun 26, 2020)
(granting compassionate release to defendant who was elderly, in poor health, and played a
low-level role in a drug trafficking conspiracy); United States v. Brown, No. 18 Cr. 390 (PAE),
Dkt. 472 (S.D.N.Y. Jun 17, 2020) (same); United States v. Jasper, No. 18 Cr. 390 (PAE),
Dkt. 441 (S.D.N.Y. Apr. 6, 2020) (ordering compassionate release of defendant with an immune-
inflammatory disease who had served all but 34 days of a four-month sentence); United States v.

                                                 3
         Case 1:19-cr-00131-PAE Document 416 Filed 06/29/20 Page 4 of 6



       The Government counters that Francisco does not have a significantly heightened

vulnerability to the effects of COVID-19 compared to the average (non-high-risk) inmate. The Court

agrees. Francisco is age 39. Govt’ Opp’n at 3. He does not allege any specific medical condition

that would expose him to a higher than average risk of complications from COVID-19. On the

record before the Court, Francisco is not materially more vulnerable to the effects of COVID-19 than

the average inmate.4 His circumstances thus contrast with those of various sentenced defendants

whose release this Court has ordered pursuant to § 3582, and of the defendants with cases pending

before the Court whose release the Court has ordered pursuant to 18 U.S.C. §§ 3142(i) or 3145(c).

See supra, note 3.

       Furthermore, even if the Court were to find that Francisco were at heightened risk from

COVID-19—and there is no factual basis for that premise—the Court would still find a reduction

in his sentence pursuant to § 3582(c)(1)(A) unwarranted. Granting Francisco’s early release

would yield an overall sentence highly inconsistent with the § 3553(a) factors—in particular, “the

need for the sentence imposed to reflect the seriousness of the offense, to promote respect for the


Hernandez, No. 18 Cr. 834 (PAE) 2020 WL 1684062, at *3–4 (S.D.N.Y. Apr. 2, 2020) (ordering
compassionate release of defendant with asthma who had served 17 months of a 24-month
sentence and was scheduled for release in four months); United States v. McKenzie,
No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *2–3 (S.D.N.Y. Mar. 30, 2020) (granting bond
pending sentencing, pursuant to 18 U.S.C. § 3145(c), to defendant who had pleaded guilty to
single count of assault with a deadly weapon and had previously been released on bond); United
States v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)
(granting bail application, pursuant to § 3142(i), of 65-year-old defendant with COPD, in light of
“unique confluence of serious health issues and other risk factors facing this defendant, . . .
which place him at a substantially heightened risk of dangerous complications should [he]
contract COVID-19”).
4
 Francisco also argues that he has been put at heightened risk of contracting COVID-19 by
virtue of his transfer to various BOP facilities since his sentence was imposed. Absent evidence
of an underlying health condition that makes Francisco relatively more vulnerable to the effects
of COVID-19, however, the Court does not find that his movement among facilities amounts to
an “extraordinary and compelling reason[]” as required for release under § 3582(c).

                                                 4
         Case 1:19-cr-00131-PAE Document 416 Filed 06/29/20 Page 5 of 6



law, . . . to provide just punishment for the offense, . . . [and] to afford adequate deterrence to

criminal conduct,” 18 U.S.C. § 3553(a). For the reasons explained in detail at Francisco’s

sentencing, Sentencing Tr. at 34–40, which the Court incorporates by reference, Francisco’s

offense was “gravely serious,” id. at 34. He “badly exploited a very vulnerable victim” by

“steering her to . . . [a] sex trafficking pimp” who “abused her badly.” Id. at 34–35. The Court

determined, at sentencing earlier this year, that this “exceptionally wrongful conduct” required a

lengthy sentence to satisfy the § 3553(a) factors, and found a 30-month sentence the minimum

necessary to do so. Id. at 35–37. Francisco “exposed another human being to sustained abuse

and degradation.” Id. at 35. A sentence along these lines was also important to further general

deterrence. As the Court explained, “[s]ex trafficking is a widespread offense . . . . It is

important that the sentences imposed on people who orchestrate sex trafficking . . . particularly

where a vulnerable victim is involved, convey a message to others who might follow that lead

that is sufficient to deter that behavior.” Id. at 36–37. The assessments that the Court made at

sentencing not long ago remain apt. The advent of the COVID-19 pandemic does not change the

Court’s determination that Francisco’s sentence, including a term of 30 months’ imprisonment,

was the just and reasonable sentence.

       The Court’s conclusion that a reduction in sentence would be inconsistent with the

§ 3553(a) factors is reinforced by the facts that Francisco (1) has served just over half of his

sentence,5 and (2) has not alleged any medical conditions that might predispose him to a higher



5
 Francisco’s case thus contrasts with those in which an inmate seeking release had served most
of his or her term of incarceration, and this Court has found that a fresh assessment of the
§ 3553(a) factors justified early release. See, e.g., United States v. Jasper, Dkt. 18 Cr. 390
(PAE), Dkt. 441 (S.D.N.Y. April 6, 2020) (defendant had served all but 34 days of a 4-month
sentence and had an immune-inflammatory disease); United States v. Hernandez, No. 18 Cr. 834
(PAE), Dkt. 451 (S.D.N.Y. April 2, 2020) (defendant was scheduled for release in four months

                                                   5
         Case 1:19-cr-00131-PAE Document 416 Filed 06/29/20 Page 6 of 6



risk of contracting or suffering from COVID-19 relative to the average inmate. In these

circumstances, his immediate release to a halfway house or home confinement would be

inconsistent with the § 3553(a) factors.6

       Accordingly, the Court denies Francisco’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). For the same reasons, the Court declines to recommend to the BOP

that Francisco serve the remainder of his sentence in a residential re-entry center or home

confinement. The Clerk of Court is respectfully directed to terminate the motion pending at

docket 409.



       SO ORDERED.

                                                        PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: June 29, 2020
       New York, New York




and had asthma); United States v. Knox, 15 Cr. 445 (PAE), Dkt. 1078 (S.D.N.Y. April 2,
2020) (defendant was eligible for home confinement in two weeks’ time).
6
  See, e.g., United States v. Nissen, No. 17 Cr. 477 (PAE), 2020 WL 2614825, at *3 (S.D.N.Y.
May 22, 2020) (denying compassionate release motion and finding that a reduction of a 27-
month sentence to seven months would be “highly inconsistent” with the 3553(a) factors);
United States v. Denard Butler, No. 18 Cr. 834 (PAE), Dkt. 461 (S.D.N.Y. Apr. 7, 2020)
(denying compassionate release motion for recently sentenced defendant with asthma and a
cardiac condition who had served 15 months of 60-month sentence); United States v. Credidio,
No. 19 Cr. 111 (PAE), Dkt. 62 (S.D.N.Y. Mar. 30, 2020) (for similar reasons, denying
compassionate release motion for a defendant at heightened risk of COVID-19 who had served
just two months of a 33 months sentence).

                                                6
